 In the MatterOf CONDENSER CORPORATION OF AMERICAandLOCALB-1041,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,A. F. OF L.Case No. R-4993-Decided March 25,194 3Jurisdiction:electrical products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize, the union until certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:maintenance, boiler room, shipping,and receiving employees, and porters, and specified exclusions ; no controversyas to.Lord, Day cfi Lord,byMr. Kenneth E. RyanandMr. Sidney S.Coggan,of New York City, for the Company.Mr. William Beedie,of Matawan,N. J., andMr. Frank A. Diana,ofSouth Plainfield, N. J., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Local B-1041,International Brotherhood of Electrical Workers, A. F. of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Condenser Cor-poration of America, South Plainfield, New Jersey, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Daniel Baker, Trial Examiner.Said hearing was held at New York City on March 10, 1943. TheCompany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :48 N. L. R. B., No. 65.528 CONDENSER CO'RPO'RAT'ION^ OI' -AMERICA-FINDINGS OF FACT'1.THE BUSINESS OF THECOMPANY'529Condenser Corporation of America-is a New York corpor,ation,oper-ating a' plant at`South Plalnfiefct, New-Jersey, where it is engaged'in-the manufacture of electrical condensers.About 90 percent, of all rawmaterials used by the Company is shipped to it from points outside theState of New Jersey.The Company's finished products are soldthrough its parent corporation, the Cornell Dubilier Corporation, andare valued at about $3,000,000 annually.Approximately 90 percentof the finished products sold by Cornell Dubilier Corporation isshipped from the' Company's plant to points outside the State of NewJersey.H. THE ORGANIZATION INVOLVEDLocal B-1041, International Brotherhood of Electrical Workers; is.,a labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union, as the ,exclusive rep-resentative of certain of the Company's employees until, such timeas the Union is certified by the Board.-A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in'the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company; within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNIT tThe Union urges that all maintenance, boiler room, shipping, andreceiving employees, and porters at the South Plainfield plant of theCompany, excluding watchmen, guards, supervisors, and office andadministrative'employees, constitute an appropriate unit.The Com-pany took no position with respect to the unit.Evidence Introduced1The Regional Director reported that the Union presented 35 membership applicationcards bearing apparently genuine signatures of persons alleged to be in the appropriateunit.The cards were not checked against a pay loll of the Company because' of the Com-pany's failure to submit its pay ioll' There are approximately 41 employees in,the appro-priate unit. 530DECISIONS;OF. NATIONAL,LABOR,RELATIONS-,BOARD'at the hearing indicates that the employees claimed by the Unionare closely related-from a functional standpoint. 1, 1We find that all maintenance,boiler-room, shipping,and receivingemployees,and porters at the South Plainfield plant of the Company,excluding watchmen,guards, supervisors,and office and administra-tive employees,constitute a unit appropriate for the purposes of col-lective bargaining,within the meaning of Section 9, (b), of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe. employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction,of Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of°and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant,to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa=tives for the purposes of collectivebargaining with Condenser Cor-poration of America,South Plainfield,New Jersey,an election bysecret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this'Direction,under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation, or temporarily laid off,and including em-ployees in the armed forces of the United States who present them-selves-in person at the polls,but excluding any who have since quitor been discharged for cause,to determine whether or not they desireto be represented by Local B-1041, International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Labor,,for the^purposes of collective bargaining.